Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 September 1801
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Sept. 16th. 1801

I was so much fatigued from my journey that I found it impossible to write by Whitcomb he will tell you how very much the poor baby suffered and I hope it will be an inducement for you to come and fetch us as I really feel that George will be almost too great a charge for me alone he has quite recovered his fatigue and looks as well as ever the meeting with my friends was almost too much for us all Mama my Sisters and Tom look remarkably well but papa is very very much alter’d he is quite enchanted with our child who is seldom out of his arms they are all extremely anxious to see you and are so delighted with the thoughts of your coming to fetch me that I dare not hint to them that it is not your intention—
I am quite delighted with the situation of this place and I think should it ever be finished it will be one of the most beautiful spots in the world the Presidents house and the capital are two most superb buildings and very well worth coming to see the publick offices are likewise very handsome—
I should be much obliged to you if you would tell Whitcomb to send me one of his gowns if he should not have sold them as Mrs. Hellen is very desirous of purchasing one I wish him to send a yellow and white and a pink and white if he has them by the first opportunity and to make a little bill of them—
Mr. Meredith has resigned his place and leaves Washington the 1st. of next month it is said here that Mr. Aversham will be appointed in his stead—
Adieu my dearest husband remember me affectionately to all your family as mine desire to be to you and believe me / Your most sincerely affecte wife


Louisa C. AdamsI went this morning to see Mrs. Cranch she expects to be confined every hour but looks very well